                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 1 of 52



                                                             Bart K. Larsen, Esq.
                                                       1     Nevada Bar No. 8538
                                                             Kyle M. Wyant, Eq.
                                                       2     Nevada Bar No. 14652
                                                             SHEA LARSEN
                                                       3     1731 Village Center Circle, Suite 150
                                                             Las Vegas, Nevada 89134
                                                       4     Telephone: (702) 471-7432
                                                             Fax: (702) 926-9683
                                                       5     E-Mail: blarsen@shea.law
                                                                      kwyant@shea.law
                                                       6
                                                             Attorneys for Defendant
                                                       7     KENNETH CANNATA
                                                       8
                                                       9                                  UNITED STATES DISTRICT COURT
                                                      10                                            DISTRICT OF NEVADA
                                                      11      HP TUNERS, LLC, a Nevada limited liability
              1731 Village Center Circle, Suite 150




                                                              company;                                              CASE NO. 3:18-CV-00527-LRH-WGC
                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                       Plaintiff,                       DEFENDANT KENNETH
                        (702) 471-7432




                                                      13                                                            CANNATA’S MOTION TO EXTEND
                                                                      vs.                                           LIMITED DISCOVERY DEADLINES
                                                      14
                                                              KENNETH CANNATA,                                                  (Fourth Request)
                                                      15
                                                                                       Defendants.
                                                      16
                                                      17            Defendant Kenneth Cannata (“Cannata”), by and through his counsel, Shea Larsen, hereby
                                                      18     respectfully requests that this Court enter an order extending the current deadlines for (a) the
                                                      19     discovery cut-off date from March 31, 2021 to May 31, 2021 for the limited purpose of allowing
                                                      20     the parties additional time to resolve pending disputes relating to the adequacy of Plaintiff HP
                                                      21     Tuner, LLC’s     (“Plaintiff” or “HPT”) responses to Cannata’s Second Set of Requests for
                                                      22     Production and his Second Set of Requests for Interrogatories; (b) the dispositive motion deadline
                                                      23     from May 3, 2021 to June 30, 2021; and (c) the Joint Pre-trial Order Deadline from June 3, 2021
                                                      24     to July 30, 2021 in accordance with LR 26-1.
                                                      25     ///
                                                      26     ///
                                                      27     ///
                                                      28

                                                                                                            -1-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 2 of 52




                                                       1            This Motion is made and based upon LR 26-1, LR 26-3, LR IA 6-1, Fed. R. Civ. P.
                                                       2     16(b)(4), the pleadings and papers on file in this action, the included Declaration of Bart K. Larsen,
                                                       3     Esq., the following Points and Authorities, and any addition argument that the Court may consider
                                                       4     on this Motion.
                                                       5            Dated this 10th day of March 2021.
                                                       6                                                           SHEA LARSEN
                                                                                                                   /s/ Bart K. Larsen, Esq.
                                                       7                                                           Bart K. Larsen, Esq.
                                                                                                                   Nevada Bar No. 8538
                                                       8                                                           Kyle M. Wyant, Esq.
                                                                                                                   Nevada Bar No. 14652
                                                       9                                                           1731 Village Center Circle, Suite 150
                                                                                                                   Las Vegas, Nevada 89134
                                                      10
                                                                                                                   Attorneys for Kenneth Cannata
                                                      11
              1731 Village Center Circle, Suite 150




                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN

                        (702) 471-7432




                                                      13
                                                                                     DECLARATION OF BART K. LARSEN, ESQ.
                                                      14                               IN SUPPORT OF MOTION TO EXTEND
                                                      15            I, Bart K. Larsen, Esq. hereby declare as follows:
                                                      16            1.      I am an attorney licensed to practice law in the state of Nevada and am admitted to
                                                      17     practice before this Court. I have personal knowledge of the matters stated herein except as to
                                                      18     those matters stated upon information and belief, which I believe to be true.
                                                      19            2.      I am a shareholder of Shea Larsen, and I am counsel of record for Defendant
                                                      20     Kenneth Cannata in this action.
                                                      21            3.      On May 5, 2021, I sent HPT’s counsel the letter attached hereto as Exhibit 1
                                                      22     requesting that Plaintiff supplement its responses to Cannata’s Second Set of Requests for
                                                      23     Production and his Second Set of Requests for Interrogatories.
                                                      24            4.      In response, HPT’s counsel agreed to participate in a meet and confer conference
                                                      25     on March 15, 2021.
                                                      26            5.      Despite counsel’s best efforts to resolve this matter without court intervention, I
                                                      27     expect it may be necessary to file a motion to compel to fully resolve the discovery disputes
                                                      28

                                                                                                             -2-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 3 of 52




                                                       1     outlined in my March 5, 2021 correspondence.
                                                       2            6.      Prior to filing this Motion, I requested that HPT agree to file a joint motion for
                                                       3     extension of the discovery deadline for the limited purpose of allowing the parties additional time
                                                       4     to resolve outstanding discovery disputes. As of the filing of this Motion, HPT’s counsel has not
                                                       5     responded to this request.
                                                       6            7.      As this Court is aware, any motion or stipulation for extension of discovery

                                                       7     deadlines must be received by the Court no later than 21 days before the expiration of the subject
                                                       8     deadline. Based on the current discovery deadline of March 31, 2021, the deadline for the filing
                                                       9     of this Motion is today, March 10, 2021.
                                                      10            8.      At the time the previous schedule was agreed to, it was unforeseen that Plaintiff
                                                      11     would assert boilerplate objections and resist discovery in the manner it has. These extenuating
              1731 Village Center Circle, Suite 150




                                                      12     circumstances have made the filing of this Motion necessary.
                   Las Vegas, Nevada 89134
SHEA LARSEN

                        (702) 471-7432




                                                      13            9.      Under penalty of perjury under the laws of the United States, I declare that the
                                                      14     foregoing is true and correct.
                                                      15            DATED this 10th day of March 2021.
                                                      16
                                                                                                                   /s/ Bart K. Larsen, Esq.
                                                      17                                                           Bart K. Larsen, Esq.
                                                      18
                                                      19                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                      20     I.     INTRODUCTION
                                                      21            The above-captioned matter arises out of Plaintiff’s numerous claims against Cannata
                                                      22     which are based on intellectual property issues, including but not limited to ownership of the same
                                                      23     and alleged infringement and misappropriation, as well as allegations related to breaches of several
                                                      24     written agreements. These claims involve interpretations of federal law as well as Nevada and/or
                                                      25     Illinois law. Additionally, many of Plaintiff’s claims relate to ongoing litigation in Washington
                                                      26     State against several third parties. This case is complex based on the wide range of issues involved
                                                      27     as well as the facts which are subject to discovery in this matter.
                                                      28

                                                                                                             -3-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 4 of 52




                                                       1              On September 26, 2019, the Court entered a scheduling order setting forth a number of
                                                       2     deadlines (the “Scheduling Order”) [ECF No. 47]. Subsequently, the Court stayed these deadlines
                                                       3     and discovery entirely as a result of the pending motions and Plaintiff’s request to modify the
                                                       4     Scheduling Order [ECF No. 64]. The Court subsequently vacated the deadlines outlined in ECF
                                                       5     No. 64 and stayed discovery for ninety (90) days because of health concerns of Cannata [ECF no.
                                                       6     72]. On August 11, 2020, the Court held a telephonic status conference to discuss Cannata’s health

                                                       7     status and set new discovery deadlines. Subsequently, the parties filed a Joint Motion to Modify
                                                       8     the Scheduling Order and extend: (1) the discovery cut-off deadline to March 31, 2021; (2) the
                                                       9     rebuttal expert disclosure of January 8, 2021; (3) the dispositive motion deadline of May 3, 2021;
                                                      10     and (4) the joint pre-trial order deadline to June 3, 2021 [ECF No. 84].
                                                      11            By way of this Motion, Cannata seeks to extend: (1) the discovery cut-off date from March
              1731 Village Center Circle, Suite 150




                                                      12     31, 2021 to May 31, 2021; (2) the dispositive motion deadline from May 3, 2021 to June 30, 2021;
                   Las Vegas, Nevada 89134
SHEA LARSEN

                        (702) 471-7432




                                                      13     and (3) the Joint Pre-trial Order Deadline from June 3, 2021 to July 30, 2021 in accordance with
                                                      14     LR 26-1. Extenuating circumstances exist to grant this request. Despite the fact that Cannata and
                                                      15     his counsel have been diligent in discovery in this matter, Plaintiff has put up numerous roadblocks
                                                      16     in discovery, including but not limited to Plaintiff’s most recent assertion of boilerplate objections
                                                      17     and refusal to respond to valid and relevant discovery requests that Cannata served via his Second
                                                      18     Set of Requests for Production and his Second Set of Requests for Interrogatories. Cannata’s
                                                      19     counsel has attempted to resolve these discovery disputes with Plaintiff’s counsel; however, it
                                                      20     appears as though a motion to compel will be necessary.
                                                      21     II.    LEGAL ANALYSIS
                                                      22            Pursuant to LR 26-3, a motion or stipulation to extend a discovery deadline must include:
                                                      23     (1) a statement specifying the discovery completed; (2) a specific description of the discovery that
                                                      24     remains to be completed; (3) the reasons why the deadline was not satisfied, or the remaining
                                                      25     discovery was not completed within the time limits set by the discovery plan; and (4) a proposed
                                                      26     schedule for completing all remaining discovery. Any request made must be made no later than
                                                      27     21 days before the expiration of the deadline, unless good cause is shown. See LR 26-3.

                                                      28

                                                                                                             -4-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 5 of 52




                                                       1            In addition to the foregoing, the extenuating circumstances that led to the necessity of the
                                                       2     filing of this Motion are included herein based on this Court’s language in its prior order [ECF No.
                                                       3     84].
                                                       4            1.      Statement of Completed Discovery
                                                       5            To date, the following discovery has been conducted:
                                                       6            •       Entry of a stipulated protective order [ECF No. 30]

                                                       7            •       Plaintiff’s initial production of documents and witnesses
                                                       8            •       Cannata’s initial production of documents and witnesses
                                                       9            •       Plaintiff’s First Set of Requests for Production to Cannata
                                                      10            •       Cannata’s Objections and Responses to Plaintiff’s First Set of Requests for
                                                      11                    Production
              1731 Village Center Circle, Suite 150




                                                      12            •       Plaintiff’s First Set of Interrogatories to Cannata
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                                    •
                        (702) 471-7432




                                                      13                    Cannata’s Objections and Responses to Plaintiff’s First Set of Interrogatories
                                                      14            •       Plaintiff’s First Set of Requests for Admission to Cannata
                                                      15            •       Cannata’s Objections and Responses to Plaintiff’s First Set of Requests for
                                                      16                    Admission
                                                      17            •       Cannata’s First Set of Requests for Production to Plaintiff
                                                      18            •       Plaintiff’s Objections and Responses to Cannata’s First Set of Requests for
                                                      19                    Production
                                                      20            •       Cannata’s First Set of Interrogatories to Plaintiff
                                                      21            •       Plaintiff’s Objections and Responses to Cannata’s First Set of Interrogatories
                                                      22            •       Cannata’s First Supplemental Objections and Responses to Plaintiff’s First Set of
                                                      23                    Requests for Production
                                                      24            •       Cannata’s First Supplemental Objections and Responses to Plaintiff’s First Set of
                                                      25                    Interrogatories
                                                      26            •       Cannata’s Second Supplemental Objections and Responses to Plaintiff’s First Set
                                                      27                    of Requests for Production

                                                      28

                                                                                                             -5-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 6 of 52




                                                       1          •     Cannata’s Second Supplemental Objections and Responses to Plaintiff’s First Set
                                                       2                of Interrogatories
                                                       3          •     Plaintiff’s Initial Expert Disclosure of John Bone, CPA
                                                       4          •     Plaintiff’s Initial Expert Disclosure of Elizabeth Groves, Ph.D.
                                                       5          •     Cannata’s Rebuttal Expert Disclosure of Jeremiah Grant, CPA
                                                       6          •     Cannata’s Rebuttal Expert Disclosure of Mark Gianturco, Ph.D.

                                                       7          •     Cannata’s Second Set of Requests for Production to Plaintiff
                                                       8          •     Plaintiff’s Objections and Responses to Cannata’s Second Set of Requests for
                                                       9                Production
                                                      10          •     Cannata’s Second Set of Interrogatories to Plaintiff
                                                      11          •     Plaintiff’s Objections and Responses to Cannata’s Second Set of Interrogatories
              1731 Village Center Circle, Suite 150




                                                      12          •     Deposition of John Bone, CPA
                   Las Vegas, Nevada 89134
SHEA LARSEN

                        (702) 471-7432




                                                      13          2.    Statement of Remaining Discovery
                                                      14          •     Deposition of Cannata
                                                      15          •     Deposition of Elizabeth Groves, Ph.D.
                                                      16          •     Deposition of Keith Prociuk
                                                      17          •     Deposition of Jeremiah Grant, CPA
                                                      18          •     Deposition of Chris Piastri
                                                      19          •     Deposition of Mark Gianturco, Ph.D.
                                                      20          •     Deposition of Kevin Sykes-Bonnett
                                                      21          •     Supplementation of Plaintiff’s Responses to Cannata’s First Set of Requests for
                                                      22                Production
                                                      23          •     Supplementation of Plaintiff’s Responses to Cannata’s First Set of Interrogatories
                                                      24          •     Supplementation of Plaintiff’s Responses to Cannata’s Second Set of Requests for
                                                      25                Production
                                                      26          •     Supplementation of Plaintiff’s Responses to Cannata’s Second Set of
                                                      27                Interrogatories

                                                      28

                                                                                                        -6-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 7 of 52



                                                                    3.      The reasons why the deadline was not satisfied, or the remaining discovery was not
                                                       1                    completed within the time limits set by the discovery plan
                                                       2
                                                                    Only a portion of the foregoing remaining discovery is at issue in this Motion. All of the
                                                       3
                                                             pending depositions mentioned above are scheduled to occur before the current discovery deadline
                                                       4
                                                             of March 31, 2021. However, the supplementation of Plaintiff’s responses to Cannata’s written
                                                       5
                                                             discovery is unlikely to occur before March 31, 2021 based on meet-and-confer attempts held
                                                       6
                                                             between the parties. In its responses to Cannata’s discovery, Plaintiff has asserted generalized,
                                                       7
                                                             boilerplate objections. Despite correspondence between the parties to resolve this issue without
                                                       8
                                                             court intervention, it appears that a Motion to Compel will be necessary in order to obtain
                                                       9
                                                             supplementation.
                                                      10
                                                                    Moreover, the circumstances surrounding this case as well as Cannata’s Second Set of
                                                      11
              1731 Village Center Circle, Suite 150




                                                             Interrogatories and Second Set of Requests for Production should be considered extenuating and
                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                             the Court should extend the remaining deadlines in a limited fashion as requested below. On or
                        (702) 471-7432




                                                      13
                                                             about January 8, 2021, Cannata served his Second Set of Requests for Production concurrently
                                                      14
                                                             with his Second Set of Interrogatories. Plaintiff’s responses were due within thirty (30) days—on
                                                      15
                                                             or about February 8, 2021. On February 8, 2021, Plaintiff’s counsel asked for an extension and
                                                      16
                                                             sought permission to serve its responses to Cannata’s second set of written discovery by February
                                                      17
                                                             15, 2021. Out of professional courtesy, Cannata’s counsel granted the request.
                                                      18
                                                                    On or about February 15, 2021, Plaintiff served its Objections and Responses to Cannata’s
                                                      19
                                                             Second Set of Requests for Production as well as Cannata’s Second Set of Interrogatories. These
                                                      20
                                                             responses were deficient in many respects as outlined in the March 5, 2021 letter attached hereto.
                                                      21
                                                             Plaintiff did not provide any documentation in response to Cannata’s Second Set of Requests for
                                                      22
                                                             Production until February 19, 2021. As such, Cannata’s counsel has had Plaintiff’s responses for
                                                      23
                                                             approximately only one month (and any responsive documentation for even less time) prior to
                                                      24
                                                             filing this Motion. It was not expected that Plaintiff would assert boilerplate objections to
                                                      25
                                                             Cannata’s relevant discovery and refuse to respond to many of the requests therein. Moreover,
                                                      26
                                                             Cannata’s counsel is diligent in trying to hold meet-and-confer efforts to obtain supplementation
                                                      27
                                                             of these responses without court intervention.
                                                      28

                                                                                                              -7-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 8 of 52




                                                       1            Additional extenuating circumstances exist, including but not limited to: Plaintiff did not
                                                       2     provide a full calculation of its damages allegedly suffered in this matter until its expert disclosure
                                                       3     of John Bone, CPA on November 20, 2021. Until recently, Plaintiff has delayed providing
                                                       4     discovery from the Washington matter, which is relevant to Plaintiff’s claims in this matter.
                                                       5     Moreover, this is a complex matter that involves over ten claims for relief and requires analysis of
                                                       6     federal law, Nevada law, and Illinois law. In summary, Plaintiff should not be allowed to assert

                                                       7     $14 million in claims against Cannata while refusing to provide Cannata with the relevant
                                                       8     information necessary to put forth a proper defense in this matter. As such, Cannata is seeking a
                                                       9     limited extension of the remaining discovery deadlines as follows.
                                                      10            4.      Proposed Schedule for Completing all Remaining Discovery
                                                      11            Based on the extenuating circumstances outlined herein, Cannata respectfully requests
              1731 Village Center Circle, Suite 150




                                                      12     the modest extension of the following remaining deadlines:
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                                    •
                        (702) 471-7432




                                                      13                     the discovery cut-off date from March 31, 2021 to May 31, 2021;
                                                      14            •        the dispositive motion deadline from May 3, 2021 to June 30, 2021; and,
                                                      15            •        the Joint Pre-trial Order Deadline from June 3, 2021 to July 30, 2021.
                                                      16     These deadlines are in accordance with LR 26-1(b). Additionally, these deadlines should allow
                                                      17     for any necessary Motion to Compel to be brought and ruled upon by the Court before the passing
                                                      18     of any deadline, which will allow for further discovery or supplementation of the same.
                                                      19     III.   CONCLUSION
                                                      20            Based on the extenuating circumstances outlined herein, Cannata respectfully requests that
                                                      21     the Motion be granted, and the remaining discovery deadlines be extended as set forth herein.
                                                      22            Dated this 10th day of March 2021.
                                                      23                                                            SHEA LARSEN
                                                      24
                                                                                                                    /s/ Bart K. Larsen, Esq.
                                                      25                                                            Bart K. Larsen, Esq.
                                                                                                                    Nevada Bar No. 8538
                                                      26                                                            1731 Village Center Circle, Suite 150
                                                                                                                    Las Vegas, Nevada 89134
                                                      27
                                                                                                                    Attorneys for Kenneth Cannata
                                                      28

                                                                                                              -8-
                                                           Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 9 of 52




                                                       1                                     CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on March 10, 2020, I electronically transmitted the foregoing
                                                       3     DEFENDANT KENNETH CANNATA’S MOTION TO EXTEND LIMITED DISCOVERY
                                                       4     DEADLINES to the Office of the Clerk of the United States District Court, District of Nevada,
                                                       5     using the CM/ECF System, for filing and transmittal of a Notice of Electronic Filing to the
                                                       6     CM/ECF registrants listed for this matter.

                                                       7
                                                       8                                                  By: /s/ Bart K. Larsen, Esq.
                                                       9
                                                      10
                                                      11
              1731 Village Center Circle, Suite 150




                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN

                        (702) 471-7432




                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27

                                                      28

                                                                                                           -9-
Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 10 of 52




                                       EXHIBIT 1
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 11 of 52




                                                                                      Bart K. Larsen, Esq.
                                                                                       blarsen@shea.law




                                          March 5, 2021


VIA EMAIL

Andrew P. Bleiman, Esq.
MARKS & KLEIN
1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
Email: andrew@marksklein.com

Cecilia Lee, Esq.
Elizabeth High, Esq.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
Email: c.lee@lee-high.com
Email: e.high@lee-high.com

       Re:      Kenneth Cannata adv. HP Tuners LLC
                Request for Supplemental Discovery Responses and Meet and Confer

Dear Counsel:

        In reference to Plaintiff HP Tuners, LLC’s (“HPT” or “Plaintiff”): (i) Response to
Defendant Kenneth Cannata’s Second Set of Request for Production of Documents to Plaintiff HP
Tuners, LLC and (ii) Response to Defendant Kenneth Cannata’s Second Set of Interrogatories to
Plaintiff HP Tuners, LLC, a significant number of Plaintiff’s responses are inadequate and legally
insufficient. Mr. Cannata (also referred to herein as “Defendant”) takes issue with the responses
for the following reasons and points out the following deficiencies in the responses as set forth
below.

       This correspondence shall serve as a demand for Plaintiff to provide supplemental
responses as set forth below. To discuss these issues, I would like to set a meet and confer call for
the week of March 8, 2021. Please advise as to your availability. If these issues are not resolved,
Mr. Cannata will be forced to file a motion to compel based on these discovery deficiencies, as


                                   1731 Village Center Circle, Suite 150
                                        Las Vegas, Nevada 89134
                                       Telephone: (702) 471-7432
                                           Fax: (702) 926-9683
     Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 12 of 52


                                                                                                 Page 2
well as deficiencies previously raised and discussed between the parties relating to Plaintiff’s
responses to: (i) Mr. Cannata’s First Set of Interrogatories to Plaintiff HP Tuners, LLC and (ii)
Mr. Cannata’s First Set of Requests for Production of Documents to Plaintiff HP Tuners, LLC.

A.      Plaintiff’s Responses to Second Set of Interrogatories Are Deficient

        As a preliminary matter, most Plaintiff’s Responses to Defendant’s Second Set of
Interrogatories consisted only of boilerplate objections and constitute non-answers. As you are
aware, a party must make specific objections to Interrogatories. FRCP 33(b)(4). Indeed, as raised
and discussed previously regarding Mr. Cannata’s First Set of discovery requests, generalized
boilerplate objections are not favored and are tantamount to no objection whatsoever. “[G]eneral
objections and boilerplate objections are tantamount to making no objection at all.” In re MGM
Mirage Sec. Litig., 2014 WL 6675732, at *5 (D. Nev. Nov. 25, 2014) (citations omitted). As such,
a court will overrule general objections to Interrogatories on the ground of vagueness. Erone Corp.
v. Skouras Theatres Corp., 22 F.R.D. 494, 497-98 (S.D.N.Y. 1958) (citations omitted). Beyond
the impermissible lack of specificity of the objections, the Responses are otherwise deficient. To
cure the deficiencies (as discussed below), the Responses to Interrogatories Nos. 10-18 must be
supplemented.

        Interrogatory No. 10:

        Identify and describe, in detail, all actions taken by HPT to mitigate its alleged damages
resulting from the distribution by Sykes-Bonnett of any “cracked” or “hacked” version of HPT’s
software.

        Response to No. 10:

        Objection, Interrogatory #10 is overly broad, unreasonably burdensome, imposes a burden
on Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, is not narrowly tailored to the matters, claims and defense
at issue in the action, and calls for a narrative response better suited for deposition testimony.

        Deficiencies:

        None of the boilerplate objections listed by Plaintiff absolve it from providing an actual
response to the Interrogatory. Plaintiff has also objected, in part, on the basis that this Interrogatory
“is neither relevant to any claim or defense nor proportional to the needs of the case, and does not
bear any importance in resolving the issues of the case.” We disagree. “In Nevada, a plaintiff has
a duty to mitigate damages and cannot recover for damages which could have been avoided by the
exercise of reasonable care.” See, e.g., Virgin Valley Water Dist. v. Vanguard Piping Sys., 2011
U.S. Dist. LEXIS 5569 (D. Nev. Jan. 15, 2011). As such, it is completely relevant to Plaintiff’s
claims in this matter what steps were taken, if any, to mitigate its damages. Additionally, Cannata
has asserted failure to mitigate as an affirmative defense. Moreover, based on the asserted damages
of over $10 million, this interrogatory is entirely proportional to the needs of the case.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 13 of 52


                                                                                              Page 3
        Lastly, Plaintiff’s objection that this interrogatory is better suited for a deposition is
improper. First, Plaintiff cannot dictate Cannata’s discovery methods and discovery is broad under
the federal rules. Second, “[n]umerous courts have held that a party may not…otherwise rely on
future deposition testimony in lieu of offering a complete and separate response to each
interrogatory.” Pouliot v. Paul Arpin Van Lines, Inc., 2004 U.S. Dist. LEXIS 10871 (D. Conn.
June 14, 2004). Thus, Plaintiff’s boilerplate objections in this regard are simply incorrect and
require supplementation.

       Interrogatory No. 11:

        Identify and describe, in detail, all actions taken by HPT to mitigate its alleged damages
resulting from the fraudulent sale of HPT credits by Sykes-Bonnett.

       Response to No. 11:

        Objection, Interrogatory #11 is overly broad, unreasonably burdensome, imposes a burden
on Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, is not narrowly tailored to the matters, claims and defense
at issue in the action, and calls for a narrative response better suited for deposition testimony.

       Deficiencies:

         Other than changing the number “10” to number “11” in the response, this response (or
lack thereof) is word-for-word identical to Plaintiff’s Response to Interrogatory No. 10. As such,
it is clearly not tailored to respond specifically to Interrogatory No. 11 as required by FRCP 33.
Moreover, for all of the reasons that Plaintiff’s Response to Interrogatory No. 10 is deficient, the
same reasons apply here. As such, supplementation is required.

       Interrogatory No. 12:

       Identify and describe, in detail, all similarities that HPT contends exists between software
developed by HPT and the Syked ECU software that is the subject of the Washington Action.

       Response to Interrogatory No. 12:

        Objection, Interrogatory #12 is overly broad, unreasonably burdensome, imposes a burden
on Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, is not narrowly tailored to the matters, claims and defense
at issue in the action, and calls for a narrative response better suited for deposition testimony.

       Deficiencies:

        Again, it appears based on the nearly identical language when comparing Plaintiff’s
Response to Interrogatory No. 12 to Plaintiff’s Responses to Interrogatories Nos. 10 and 11 that
this response was copied and pasted. As such, it is not specific, constitutes a boilerplate objection,
and is entirely improper. See, e.g., FRCP 33.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 14 of 52


                                                                                              Page 4
        Moreover, Interrogatory No. 12 requests similarities between two separate software based
on the allegations asserted by Plaintiff in this matter. Plaintiff has asserted that Syked ECU copied
HPT’s software and as such, Cannata requests what parts are allegedly copied. Therefore, the
information sought is entirely relevant, and it is unclear how Plaintiff can assert otherwise.
Additionally, Plaintiff’s objection relating to this Interrogatory being better suited for deposition
testimony is improper for the same reasons discussed herein. Plaintiff’s failure to provide specifics
as to how this Interrogatory can be considered overly broad or unreasonably burdensome only
bolsters the fact that Plaintiff’s objections in this regard are improper, and Plaintiff must provide
a meaningful response to Interrogatory No. 12 accordingly.

       Interrogatory No. 13:

        Identify and describe, in detail, all software files of any kind obtained by HPT from any
third party that HPT contends constitute Intellectual Property or Proprietary Information (as such
terms are defined in the Membership Interest Purchase Agreement dated as of October 20, 2016).

       Response to Interrogatory No. 13:

        Objection, Interrogatory #13 is overly broad, unreasonably burdensome, imposes a burden
on Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, is not narrowly tailored to the matters, claims and defense
at issue in the action, and calls for a narrative response better suited for deposition testimony.

       Deficiencies:

       Plaintiff’s Objection to Interrogatory No. 13 similarly parrots the language from the
previously discussed interrogatories and is not specific; rather, it is boilerplate and tantamount to
no objection whatsoever. See, e.g., FRCP 33. For this reason alone, Plaintiff’s response is
improper and requires supplementation.

        Moreover, Interrogatory No. 13 seeks information directly relevant to the heart of
Plaintiff’s claims, which are that Cannata misappropriated or improperly shared Plaintiff’s
Intellectual Property or Proprietary Information. See, e.g., ECF No. 1, Plaintiff’s Complaint in
this matter, ¶¶ 55-56. To the extent that HPT utilized, copied, or in any way referred to third-party
software in developing Plaintiff’s alleged Intellectual Property or Proprietary Information, that
drastically changes the analysis on whether Plaintiff can even claim protection of the same. This
information is necessary for the parties to review their relative position, and to ensure the Court is
fully apprised of the actual ownership of any software, firmware, or hardware at issue. Thus,
supplementation is required especially considering that Plaintiff’s identical boilerplate responses
to four separate interrogatories seeking distinct and separate information is likely to be disapproved
of by the court in any motion practice seeking to compel Plaintiff to supplement the same.

       Interrogatory No. 14:

      Identify with specificity and by file name all HPT source code, firmware, hardware
schematics, communication algorithms, communication protocols, parameter lists, or other
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 15 of 52


                                                                                              Page 5
software files that HPT contends constitute Intellectual Property or Proprietary Information (as
such terms are defined in the Membership Interest Purchase Agreement dated as of October 20,
2016) that HPT alleges Cannata maintained in his possession in violation of the Purchase
Agreement after December 31, 2016.

       Response to Interrogatory No. 14:

        Objection, Interrogatory #14 is overly broad, unreasonably burdensome, imposes a burden
on Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, is not narrowly tailored to the matters, claims and defense
at issue in the action, and calls for a narrative response better suited for deposition testimony.
Subject to and without waiving said objections, see the Complaint filed in this matter; see also the
expert report of Dr. Elizabeth Groves; Declarations provided by Cannata in case number 3:17-cv-
05760 in the United States District Court for the District of Wester Washington and in this matter;
text message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson,
and electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett
and/or John Martinson, which have been and will be produced in this matter. See documents
produced.

       Deficiencies:

       Plaintiff’s Objection to Interrogatory No. 14 similarly parrots the language from the
previously discussed interrogatories and is not specific; rather, it is boilerplate and tantamount to
no objection whatsoever. See, e.g., FRCP 33. For this reason alone, Plaintiff’s response is
improper and requires supplementation. However, unlike the previously discussed Interrogatory
responses by Plaintiff, Plaintiff provides overly generalized descriptions of documents that may or
may not have been produced in this matter. Such an attempt is inappropriate for several reasons.

         First, although Plaintiff may have the option to produce a party’s business records as an
alternative to responding to an interrogatory, see FRCP 33(d), the documents referred to are not
Plaintiff’s business records. Indeed, the documents referenced are court filings, pleadings, and
papers—not records kept by Plaintiff in the course of its regularly conducted business (i.e.
automotive tuning). Additionally, even if the records could be classified as Plaintiff’s business
records, they only refer to generalized categories of documents rather than “specifying the records
that must be reviewed, in sufficient detail to enable the interrogating party to locate and identify
them as readily as the responding party could.” FRCP 33(d)(1); see also Queensridge Towers,
LLC v. Allianz Global Risks US Ins. Co., 2014 U.S. Dist. LEXIS 14167 (D. Nev. Feb. 4, 2014)
(granting a motion to compel and requiring a party to supplement its responses because its
statement that it “has produced or will produce” all documents is insufficient). As such, this
response does not comply with Plaintiff’s discovery obligations and must be supplemented,
especially considering that Cannata should not be forced to try and guess as to what information
is particularly responsive in those documents as to the HPT source codes, firmware, hardware, or
other alleged Intellectual Property or Proprietary Information which Plaintiff believes Cannata
improperly kept in violation of the referenced agreement. Plaintiff, not Cannata, is in the best
position to answer this question, and should do supplement accordingly.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 16 of 52


                                                                                              Page 6
       Interrogatory No. 15:

       Identify with specificity and by file name all HPT source code, firmware, hardware
schematics, communication algorithms, communication protocols, parameter lists, or other
software files that HPT contends constitute Intellectual Property or Proprietary Information (as
such terms are defined in the Membership Interest Purchase Agreement dated as of October 20,
2016) that HPT alleges Cannata used to develop any product that is similar to or competes with
any product offered for sale by HPT at any time after January 1, 2016.

       Response to Interrogatory No. 15:

        Objection, Interrogatory #15 is overly broad, unreasonably burdensome, imposes a burden
on Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, is not narrowly tailored to the matters, claims and defense
at issue in the action, and calls for a narrative response better suited for deposition testimony.
Subject to and without waiving said objections, see the Complaint filed in this matter; see also the
expert report of Dr. Elizabeth Groves; Declarations provided by Cannata in case number 3:17-cv-
05760 in the United States District Court for the District of Wester Washington and in this matter;
text message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson,
and electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett
and/or John Martinson, which have been and will be produced in this matter. See documents
produced.

       Deficiencies:

        Plaintiff’s Objection to Interrogatory No. 15 asserts the same boilerplate objections
discussed in each of the interrogatory responses above and is nearly word-for-word identical to
Plaintiff’s “response” to Interrogatory No. 14. As stated herein, this boilerplate objection is
improper, and tantamount to no objection whatsoever. Additionally, the same deficiencies that
exist with respect to Plaintiff’s Response to Interrogatory no. 14 apply here. Thus,
supplementation is required.

       Interrogatory No. 16:

        Identify with specificity and by file name all HPT source code, firmware, hardware
schematics, communication algorithms, communication protocols, parameter lists, or other
software files that HPT contends constitute Intellectual Property or Proprietary Information (as
such terms are defined in the Membership Interest Purchase Agreement dated as of October 20,
2016) that HPT alleges Syked ECU or Sykes-Bonnet used to develop any product that is similar
to or competes with any product offered for sale by HPT at any time after January 1, 2016.

       Response to Interrogatory No. 16:

         Objection, Interrogatory #16 is neither relevant to any claim or defense nor proportional to
the needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in
this action.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 17 of 52


                                                                                                Page 7


       Deficiencies:

        Plaintiff’s Objection to Interrogatory No. 16 is puzzling at best. Plaintiff’s Complaint in
this matter alleges at numerous places that Plaintiff has sued Cannata based on his consulting or
providing services for a competitive business—i.e. Syked ECU. See Complaint, ¶¶ 3-4.
Additionally, the Complaint states that Cannata was allegedly developing products or software for
competitors. Id. at ¶¶ 54-56. The only “competitor” of Plaintiff identified in the Complaint is
Syked ECU. The Complaint furth states that it has brought claims under violation of the Copyright
Act based on alleged use of HPT’s alleged Proprietary Information and Intellectual Property for
private and commercial gain. Id. at ¶¶ 127-134. As such, to the extent that Plaintiff is claiming
any copying of its alleged Proprietary Information and Intellectual Property, a list of files that were
allegedly copied is entirely relevant to the needs of this case. To the extent Plaintiff is not claiming
that any information was copied, please confirm such by way of declaration from an authorized
representative of the client. Otherwise, supplementation is required.

       Interrogatory No. 17:

       Identify and describe, in detail, all benefits You contend Cannata received as a result of the
use of Intellectual Property or Proprietary Information (as such terms are defined in the
Membership Interest Purchase Agreement dated as of October 20, 2016) by Syked ECU or Sykes-
Bonnett to develop any product that is similar to or competes with any product offered for sale by
HPT at any time after January 1, 2016.

       Response to Interrogatory No. 17:

        Objection, Interrogatory #17 is neither relevant to any claim or defense nor proportional to
the needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in
this action.

       Deficiencies:

        Plaintiff’s Objection to Interrogatory No. 17 is deficient for the same reasons as Plaintiff’s
Objection to Interrogatory No. 16. As such, all of the reasoning contained above is incorporated
herein, and supplementation is required.

       Interrogatory No. 18:

        Identify and describe, in detail, each and every copyright, trademark, trade secret, patent,
or other intellectual property that HPT contends was infringed upon or misappropriated and serves
as a basis for HPT’s claims against Cannata.

       Response to Interrogatory No. 18:

        Objection, Interrogatory #15 [sic] is overly broad, unreasonably burdensome, and calls for
a narrative response better suited for deposition testimony. Subject to and without waiving said
     Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 18 of 52


                                                                                             Page 8
objection, see expert report of Dr. Elizabeth Groves; Declarations provided by Cannata in case
number 3:17-cv-05760 in the United States District Court for the District of Wester Washington
and in this matter; text message communications between Cannata and Kevin Sykes-Bonnett
and/or John Martinson, and electronic mail communications and documents between Cannata and
Kevin Sykes-Bonnett and/or John Martinson, which have been and will be produced in this matter.
See documents produced.

       Deficiencies:

        As the case law and applicable rules cited herein evidence, Plaintiff’s Objection to
Interrogatory No. 18 is deficient based on its boilerplate and non-specific nature. Additionally,
Plaintiff’s overly generalized and non-specific reference to numerous pleadings and filings in this
matter is improper for the same reasons espoused above related to Interrogatory Nos. 14 and 15.
It is entirely relevant to this matter and necessary for HPT to define and identify what alleged
Intellectual Property and Confidential Information that Cannata allegedly infringed upon. The
failure to identify this information immediately, prior to depositions, can only be considered an
improper attempt to withhold discovery until Plaintiff intends to use it—which amounts to nothing
more than trial by ambush. In the event that Plaintiff does not provide the requested information
by supplementation, Cannata will seek to preclude any reference of the same at trial or depositions.

B.     Plaintiff’s Responses to Second Set of Requests for Production are Deficient

        First, Plaintiff’s repeated use of boilerplate objections without any actual response to
requests is entirely inappropriate. “Boilerplate, generalized objections are inadequate and
tantamount to making no objection at all.” Collins v. Landry's Inc., 2014 WL 2770702, at *3 (D.
Nev. June 17, 2014) (citation omitted); Kristensen v. Credit Payment Servs., Inc., 2014 WL
6675748, at *4 (D. Nev. Nov. 25, 2014) (federal courts have routinely held that boilerplate
objections are improper). A conclusory objection is improper. Collins at *3. Conversely, a proper
objection “shows” or “specifically details” why the disputed discovery request is improper. Id.

         Second, Mr. Cannata reminds Plaintiff of its affirmative duty to seek information
reasonably available to it when responding to requests for production of documents. “[A] party
responding to a Rule 34 production request is under an affirmative duty to seek that information
reasonably available to it from its employees, agents, or others subject to its control.” EnvTech,
Inc. v. Suchard, 2013 WL 4899085, at *5 (D. Nev. Sept. 11, 2013) (quoting A. Farber & Partners,
Inc. v. Garber, 234 F.R.D. 186, 189 (C.D. Cal. 2006)). And where a party does not have responsive
documents, it must come forward with an explanation of the search conducted “with sufficient
specificity to allow the court to determine whether the party made a reasonable inquiry and
exercised due diligence.” Id. (quoting Rogers v. Giurbino, 288 F.R.D. 469, 485 (S.D. Cal. 2012).
Finally, “control,” within the meaning of FRCP 34 – requiring a party to produce responsive
documents that are in its possession, custody or control – comprehends not only possession but
also the right, authority, or ability to obtain the documents. Comeau v. Rupp, 810 F. Supp. 1127,
1166 (D. Kan. 1992) (citations omitted). With these general legal principles in mind, the specific
requests are referenced below.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 19 of 52


                                                                                              Page 9
       Requests Nos. 49-50, 52-56, and 119-121:

        As an initial matter, Plaintiff’s responses/objections to several requests indicate that
Plaintiff will produce documents at some undisclosed time in the future. This includes Plaintiff’s
responses to Requests Nos. 49-56, and 119-121. Since the service of Plaintiff’s responses, Plaintiff
has produced additional documents but has not identified which of those newly produced
documents relate to which of Defendant’s requests. Nor has Plaintiff indicated whether all
documents responsive to these requests have been produced. Accordingly, Defendant requests
Plaintiff supplementing its responses to Requests Nos. 49-50, 52-56, and 119-121 to identify the
documents produced in response to such requests and to state whether all responsive documents
have been produced.

       Request No. 57:

        All Documents You contend support Your allegation that Cannata has sold or attempted to
sell cloned HPT interfaces with fraudulently obtained credits for use of HPT’s software or services.

       Response:

        See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-05760
in the United States District Court for the District of Western Washington. See also the text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.

       Deficiencies:

        As is the case with most to all of Plaintiff’s responses to Cannata’s Second Set of Discovery
Requests, Plaintiff’s responses are filled with numerous cut-and-paste responses. Plaintiff’s
response to Request No. 57 is simply one of those examples. Indeed, the exact same response is
provided in response to, but not limited to, Cannata’s Requests No. 58, 59, and 60 and nearly
identical to many other of Plaintiff’s “responses” to Cannata’s Requests. There is no specificity
provided whatsoever, despite the requests, and each of them, seeking separate information. As
such, these boilerplate responses are tantamount to no response whatsoever and require
supplementation.

        Additionally, the United States District Court of Nevada has already determined that
statements surrounding documents that may have been produced, have been produced, or will be
produced are simply evasive and incomplete responses. See, e.g., Wilson v. Greater Las Vegas
Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595, *7-8 (D. Nev. May 2, 2016); see also Buchanon
v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist. LEIS 64810, *1 (D. Nev. May 9, 2012) (stating
that the discovering party is entitled to know specifically which documents are responsive to each
request and requiring supplementation of responses to indicate which of the previously disclosed
documents are responsive to each request). Stating “see documents produced” provides no
specificity or clarity to Cannata or our office, and is akin to citing to the entire volume of
documents produced in this matter, which is considered improper by Nevada courts. Id. As such,
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 20 of 52


                                                                                         Page 10
please supplement the response to Request No. 57 with specific bates numbers identifying all of
the documents responsive to this request.

       Request No. 58:

        All Documents You contend support Your allegation that Cannata, acting in concert with
others, has used HPT’s key generator to sell fraudulently obtained credits for use of HPT’s
software or services.

       Response:

        See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-05760
in the United States District Court for the District of Western Washington. See also the text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.

       Deficiencies:

      Plaintiff’s “response” to Request No. 58 is identical to Plaintiff’s “response” to Request
No. 57. As such, all of the deficiencies addressed in respect to Request No. 57 apply here.
Supplementation is required.

       Request No. 59:

        All Documents You contend support Your allegation that Cannata has manipulated HPT
interfaces for unauthorized use by others.

       Response:

        See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-05760
in the United States District Court for the District of Western Washington. See also the text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.

       Deficiencies:

       Plaintiff’s “response” to Request No. 59 is identical to Plaintiff’s “response” to Request
Nos. 57 and 58. As such, all of the deficiencies addressed in respect to Request Nos. 57 and 58
apply here. Supplementation is required.

       Request No. 61:

       All Documents evidencing distributions paid to Cannata by HPT in 2016.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 21 of 52


                                                                                                 Page 11
        Response:

        See documents produced.

        Deficiencies:

        Plaintiff’s “response” to Request No. 60 is clearly insufficient based on case law cited
herein. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595,
*7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist.
LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know
specifically which documents are responsive to each request and requiring supplementation of
responses to indicate which of the previously disclosed documents are responsive to each request).
Here, Cannata is not sure what documents Plaintiff is referencing and as such, supplementation is
required.

        Request No. 62:

       All Documents You contend support Your allegation that Syked ECU used Intellectual
Property or Proprietary Information (as such terms are defined in the Membership Interest
Purchase Agreement dated as of October 20, 2016) received from Cannata in developing any
software.

        Response:

        Objection, Request #62 is overly broad, unreasonably burdensome, and is not narrowly
tailored to the matters, claims and defenses in this action. Subject to and without waiving said
objections, see the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
05760 in the United States District Court for the District of Western Washington. See also the text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.
See expert report and opinions of Dr. Elizabeth Groves.

        Deficiencies:

        As an initial matter, Plaintiff’s objections that the request is overly broad, unreasonably
burdensome, and is not narrowly tailored to the matters, claims and defenses in this action are
generalized, non-specific, and therefore improper. Additionally, it is improper for Plaintiff to
object that this request is not tailored to the claims and defenses in this action, or the matters related
to the same, because this request stems from Plaintiff’s very allegations in this matter. As such,
supplementation is required as the objections are not well-founded.

      Supplementation is also required for reasons similar to the need for supplementation to
Request No. 57. As such, the reasoning stated above is incorporated herein.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 22 of 52


                                                                                             Page 12
       Request No. 63:

       All Documents You contend support Your allegation that Syked ECU used Intellectual
Property or Proprietary Information (as such terms are defined in the Membership Interest
Purchase Agreement dated as of October 20, 2016) received from Cannata in developing any
hardware.

       Response:

        Objection, Request #63 is overly broad, unreasonably burdensome, and is not narrowly
tailored to the matters, claims and defenses in this action. Subject to and without waiving said
objections, see the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
05760 in the United States District Court for the District of Western Washington. See also the text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.
See expert report and opinions of Dr. Elizabeth Groves.

       Deficiencies:

        Plaintiff’s objections and response to Request # 63 are nearly identical to Plaintiff’s
objections and response to Request # 62. As such, the reasoning outlined above is incorporated
herein, and Plaintiff must supplement this response.

       Request No. 64:

       All Documents You contend support Your allegation that Cannata used Intellectual
Property or Proprietary Information (as such terms are defined in the Membership Interest
Purchase Agreement dated as of October 20, 2016) to assist Syked ECU in developing any
software.

       Response:

       See expert report and opinions of Dr. Elizabeth Groves. See Declarations provided by
Cannata in the pending action in the United States District Court for the District of Western
Washington and in this matter. See also the text message communications between Cannata and
Kevin Sykes-Bonnett and/or John Martinson, and electronic mail communications and documents
between Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be
produced in this matter. See the deposition of Kevin Sykes-Bonnett filed of record in case number
3:17-cv-05760 in the United States District Court for the District of Western Washington. See
documents produced.

       Deficiencies:

      Plaintiff’s response to Request # 64 is deficient because it fails to specifically identify what
documents and bates numbers are responsive to the request. Additionally, “see documents
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 23 of 52


                                                                                               Page 13
produced” is akin to referring to the entire production in this matter, and such an attempt is
improper. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595,
*7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist.
LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know
specifically which documents are responsive to each request and requiring supplementation of
responses to indicate which of the previously disclosed documents are responsive to each request).
Supplementation is required.

       Request No. 65:

       All Documents You contend support Your allegation that Cannata used Intellectual
Property or Proprietary Information (as such terms are defined in the Membership Interest
Purchase Agreement dated as of October 20, 2016) to assist Syked ECU in developing any
hardware.

       Response:

       See expert report and opinions of Dr. Elizabeth Groves. See Declarations provided by
Cannata in the pending action in the United States District Court for the District of Western
Washington and in this matter. See also the text message communications between Cannata and
Kevin Sykes-Bonnett and/or John Martinson, and electronic mail communications and documents
between Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be
produced in this matter. See the deposition of Kevin Sykes-Bonnett filed of record in case number
3:17-cv-05760 in the United States District Court for the District of Western Washington. See
documents produced.

       Deficiencies:

        Plaintiff’s response to Request # 65 is deficient because it fails to specifically identify what
documents and bates numbers are responsive to the request. Additionally, “see documents
produced” is akin to referring to the entire production in this matter, and such an attempt is
improper. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595,
*7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist.
LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know
specifically which documents are responsive to each request and requiring supplementation of
responses to indicate which of the previously disclosed documents are responsive to each request).
Supplementation is required.

       Request No. 66:

        All Documents You contend support Your allegation Syked ECU used VCM Editor source
code version 2.23 to develop any product that is similar to or competes with any product offered
for sale by HPT at any time after January 1, 2016.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 24 of 52


                                                                                               Page 14
       Response:

        Objection, Request #66 is overly broad, unreasonably burdensome, and is not narrowly
tailored to the matters, claims and defenses in this action. Subject to and without waiving said
objections, see the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
05760 in the United States District Court for the District of Western Washington. See also the text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.
See expert report and opinions of Dr. Elizabeth Groves.

       Deficiencies:

        Plaintiff’s objection to Request # 66 is not specific, but rather generalized, conclusory, and
boilerplate. As such, it is improper and tantamount to no objection whatsoever. Additionally, it
is unclear how Plaintiff can allege that Request #66 is overly broad and not narrowly tailored to
the matters, claims and defenses in this action because Request # 66 stems directly from allegations
made by Plaintiff in this matter. If Plaintiff wishes to clarify or retract those allegations, please
advise. Otherwise, supplementation is required.

      Moreover, as Plaintiff’s objection and response to Request # 66 is identical to Plaintiff’s
Response to Requests # 61 and # 62, the reasoning listed above applies and is incorporated herein.

       Request No. 67:

      Al Documents You contend support Your allegation that Cannata benefitted from Syked
ECU’s use of VCM Editor source code version 2.23 to develop any product that is similar to or
competes with any product offered for sale by HPT at any time after January 1, 2016.

       Response:

       Objection, Request #67 is neither relevant to any claim or defense nor proportional to the
needs of the case, is not narrowly tailored to the matters, claims and defenses at issue in this action.

       Deficiencies:

        Plaintiff’s objection is not well founded and is unlikely to stand if a Motion to Compel is
filed with the Court. Besides the fact that this objection is not specific and boilerplate, and thus
no objection at all, the Court will not likely look favorably on Plaintiff’s objection considering that
the request stems from Plaintiff’s allegations in this action contained in its operative pleading. As
such, supplementation is required.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 25 of 52


                                                                                               Page 15
       Request No. 68:

        Al Documents You contend support Your allegation that Cannata used VCM Editor source
code version 2.23 to develop any product that is similar to or competes with any product offered
for sale by HPT at any time after January 1, 2016.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.

       Deficiencies:

        Plaintiff’s response to Request # 68 is deficient because it fails to specifically identify what
documents and bates numbers are responsive to the request. Additionally, “see documents
produced” is akin to referring to the entire production in this matter, and such an attempt is
improper. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595,
*7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist.
LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know
specifically which documents are responsive to each request and requiring supplementation of
responses to indicate which of the previously disclosed documents are responsive to each request).
Supplementation is required to ensure Cannata and his counsel are specifically aware of what
documents (or portions thereof) Plaintiff is referring.

       Request No. 69:

        All Documents You contend support Your allegation Syked ECU used MPVI firmware to
develop any product that is similar to or competes with any product offered for sale by HPT at any
time after January 1, 2016.

       Response:

        Objection, Request #69 is overly broad, unreasonably burdensome, and is not narrowly
tailored to the matters, claims and defenses at issue in this action. Subject to and without waiving
said objections, see the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-
cv-05760 in the United States District Court for the District of Western Washington. See also text
message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See documents produced.
See expert report and opinions of Dr. Elizabeth Groves.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 26 of 52


                                                                                               Page 16
       Deficiencies:

       Again, this is a boilerplate and generalized objection, which is not proper under the rules.
As such, it amounts to no objection at all.

         Additionally, Plaintiff’s generalized and vague reference to various documents without
bates numbers, as well as citing to every document produced as well as documents that have not
been produced, is improper. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S.
Dist. LEXIS 58595, *7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police
Dep’t, 2012 U.S. Dist. LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party
is entitled to know specifically which documents are responsive to each request and requiring
supplementation of responses to indicate which of the previously disclosed documents are
responsive to each request). Supplementation is required to ensure Cannata and his counsel are
specifically aware of what documents (or portions thereof) Plaintiff is referring.

       Request No. 70:
       All Documents You contend support Your allegation that Cannata benefitted from Syked
ECU’s use of MPVI firmware to develop any product that is similar to or competes with any
product offered for sale by HPT at any time after January 1, 2016.

       Response:

       Objection, Request #70 is neither relevant to any claim or defense nor proportional to the
needs of the case, is not narrowly tailored to the matters, claims and defenses at issue in this action.

       Deficiencies:

        Besides being a boilerplate objection lacking specificity and identical to Plaintiff’s
objection to Request # 67, these objections are not proper. Again, it is unclear how Plaintiff can
assert that this request is not relevant to this litigation when it is derived from the very claims and
allegations made by Plaintiff in its operative pleading. Supplementation is required.

       Request No. 71:

        All Documents You contend support Your allegation that Cannata used MPVI firmware to
develop any product that is similar to or competes with any product offered for sale by HPT at any
time after January 1, 2016.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 27 of 52


                                                                                           Page 17


       Deficiencies:

        Besides the fact that this “response” is a copy-and-paste from Plaintiff’s “response” to
Request # 68, Plaintiff’s failure to specifically reference documents by bates number as to which
parts of said documents are responsive, as well as Plaintiff’s reference to all documents produced
and documents which may or may not be produce is unlikely to be looked favorably upon by the
Court. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595,
*7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist.
LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know
specifically which documents are responsive to each request and requiring supplementation of
responses to indicate which of the previously disclosed documents are responsive to each request).
Supplementation is required to ensure Cannata and his counsel are specifically aware of what
documents (or portions thereof) Plaintiff is referring.

        Request No. 72:
        All Documents You contend support Your allegation Syked ECU used MPVI hardware or
hardware schematics to develop any product that is similar to or competes with any product offered
for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request #72 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action. Subject to and without waiving said objections, see expert report and opinions of Dr.
Elizabeth Groves. See also the text message communications between Cannata and Kevin Sykes-
Bonnett and/or John Martinson, and electronic mail communications and documents between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be produced
in this matter. See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
05760 in the United States District Court for the District of Western Washington. See documents
produced.

       Deficiencies:

         The objections are boilerplate, not specific, and thus not proper. Additionally, the
objections are not well taken considering that Request # 72 is derived from Plaintiff’s allegations
in this case. As such, supplementation is required.

       Additionally, Plaintiff’s continual generalized reference to documents that have been or
may be produced, as well as referencing all documents produced in this matter, is improper for the
reasons stated herein. Please supplement accordingly.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 28 of 52


                                                                                               Page 18
       Request No. 73:

      All Documents You contend support Your allegation that Cannata benefited from Syked
ECU’s use of MPVI hardware or hardware schematics to develop any product that is similar to
or competes with any product offered for sale by HPT at any time after January 1, 2016.

       Response:

       Objection, Request #73 is neither relevant to any claim or defense nor proportional to the
needs of the case, is not narrowly tailored to the matters, claims and defenses at issue in this action.

       Deficiencies:

        Besides being a boilerplate objection lacking specificity and identical to Plaintiff’s
objection to Request # 67, these objections are not proper. Again, it is unclear how Plaintiff can
assert that this request is not relevant to this litigation when it is derived from the very claims and
allegations made by Plaintiff in its operative pleading. Supplementation is required.

       Request No. 74:

        All Documents You contend support Your allegation that Cannata used MPVI hardware or
hardware schematics to develop any product that is similar to or competes with any product offered
for sale by HPT at any time after January 1, 2016.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.

       Deficiencies:

        Plaintiff’s continual generalized reference to documents that have been or may be
produced, as well as referencing all documents produced in this matter, is improper for the reasons
stated herein. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS
58595, *7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012
U.S. Dist. LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to
know specifically which documents are responsive to each request and requiring supplementation
of responses to indicate which of the previously disclosed documents are responsive to each
request). Please supplement accordingly.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 29 of 52


                                                                                           Page 19
       Request No. 75:

     All Documents You contend support Your allegation that Cannata misappropriated
communication algorithms developed by HPT.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.

       Deficiencies:

       Plaintiff’s “response” to Request # 75 is deficient for the same reasons that Plaintiff’s
response to Request # 74 is deficient. As such, the reasoning and case law cited therein is
incorporated herein. Supplementation is required.

       Request No. 76:

       All Documents You contend support Your allegation Syked ECU used HPT’s
communication algorithms to develop any product that is similar to or competes with any product
offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request # 76 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action. Subject to and without waiving said objections, see expert report and opinions of Dr.
Elizabeth Groves. See also the text message communications between Cannata and Kevin Sykes-
Bonnett and/or John Martinson, and electronic mail communications and documents between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be produced
in this matter. See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
05760 in the United States District Court for the District of Western Washington. See documents
produced.

       Deficiencies:

         The objections are boilerplate, not specific, and thus not proper. Additionally, the
objections are not well taken considering that Request # 72 is derived from Plaintiff’s allegations
in this case. As such, supplementation is required.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 30 of 52


                                                                                           Page 20
       Additionally, Plaintiff’s continual generalized reference to documents that have been or
may be produced, as well as referencing all documents produced in this matter, is improper for the
reasons stated herein. Please supplement accordingly.

       Request No. 77:

      All Documents You contend support Your allegation that Cannata benefitted from Syked
ECU’s use of HPT’s communication algorithms to develop any product that is similar to or
competes with any product offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request # 77 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        Besides being a boilerplate objection lacking specificity and identical to Plaintiff’s
objection to Request # 67, these objections are not proper. It is unclear how Plaintiff can assert
that this request is not relevant to this litigation when it is derived from the very claims and
allegations made by Plaintiff in its operative pleading. Supplementation is required.

       Request No. 78:

       All Documents You contend support Your allegation that Cannata used HPT’s
communication algorithms to develop any product that is similar to or competes with any product
offered for sale by HPT at any time after January 1, 2016.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.

       Deficiencies:

        Plaintiff’s continual generalized reference to documents that have been or may be
produced, as well as referencing all documents produced in this matter, is improper for the reasons
stated herein. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS
58595, *7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012
U.S. Dist. LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to
know specifically which documents are responsive to each request and requiring supplementation
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 31 of 52


                                                                                           Page 21
of responses to indicate which of the previously disclosed documents are responsive to each
request). Please supplement accordingly.

       Request No. 79:

     All Documents You contend support Your allegation that Cannata misappropriated any
communication protocol developed by HPT.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.

       Deficiencies:

       Plaintiff’s “response” to Request # 79 is deficient for the same reasons that Plaintiff’s
response to Request # 78, as well as over a dozen other “responses” to other requests are deficient.
As such, the reasoning and case law cited therein is incorporated herein. Supplementation is
required.

       Request No. 80:

       All Documents You contend support Your allegation Syked ECU used HPT’s any
communication protocol to develop any product that is similar to or competes with any product
offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request #80 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action. Subject to and without waiving said objections, see expert report and opinions of Dr.
Elizabeth Groves. See also the text message communications between Cannata and Kevin Sykes-
Bonnett and/or John Martinson, and electronic mail communications and documents between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be produced
in this matter. See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
05760 in the United States District Court for the District of Western Washington. See documents
produced.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 32 of 52


                                                                                               Page 22
       Deficiencies:

         The objections are boilerplate, not specific, and thus not proper. Additionally, the
objections are not well taken considering that Request # 80 is derived from Plaintiff’s allegations
in this case. As such, supplementation is required.

       Additionally, Plaintiff’s continual generalized reference to documents that have been or
may be produced, as well as referencing all documents produced in this matter, is improper for the
reasons stated herein. Please supplement accordingly.

       Request No. 81:

      All Documents You contend support Your allegation that Cannata benefited from Syked
ECU’s use of HPT’s any communication protocol to develop any product that is similar to or
competes with any product offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request # 81 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        Besides being a boilerplate objection lacking specificity and identical to Plaintiff’s
objection to numerous other requests issued in this matter, these objections are not proper. It is
unclear how Plaintiff can assert that this request is not relevant to this litigation when it is derived
from the very claims and allegations made by Plaintiff in its operative pleading. Supplementation
is required.

       Request No. 82:

       All Documents You contend support Your allegation that Cannata used HPT’s any
communication protocol to develop any product that is similar to or competes with any product
offered for sale by HPT at any time after January 1, 2016.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 33 of 52


                                                                                           Page 23
       Deficiencies:

        Plaintiff’s continual generalized reference to documents that have been or may be
produced, as well as referencing all documents produced in this matter, is improper for the reasons
stated herein. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS
58595, *7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012
U.S. Dist. LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to
know specifically which documents are responsive to each request and requiring supplementation
of responses to indicate which of the previously disclosed documents are responsive to each
request). Please supplement accordingly.

       Request No. 83:

       All Documents You contend support Your allegation that Cannata misappropriated any list
of parameters developed by HPT.

       Response:

        See expert report and opinions of Dr. Elizabeth Groves. See also the text message
communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson, and
electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, which have been and will be produced in this matter. See the deposition of Kevin
Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District Court
for the District of Western Washington. See documents produced.

       Deficiencies:

        Again, Plaintiff’s “response” is not specific and improper for the same reasons espoused
in reference to Request # 82 as well as elsewhere herein. Please supplement accordingly.

       Request No. 84:

       All Documents You contend support Your allegation Syked ECU used any list of
parameters developed by HPT to develop any product that is similar to or competes with any
product offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request #84 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action. Subject to and without waiving said objections, see expert report and opinions of Dr.
Elizabeth Groves. See also the text message communications between Cannata and Kevin Sykes-
Bonnett and/or John Martinson, and electronic mail communications and documents between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be produced
in this matter. See the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 34 of 52


                                                                                               Page 24
05760 in the United States District Court for the District of Western Washington. See documents
produced.

       Deficiencies:

         The objections are boilerplate, not specific, and thus not proper. Additionally, the
objections are not well taken considering that Request # 80 is derived from Plaintiff’s allegations
in this case. As such, supplementation is required.

       Additionally, Plaintiff’s continual generalized reference to documents that have been or
may be produced, as well as referencing all documents produced in this matter, is improper for the
reasons stated herein. Please supplement accordingly.

       Request No. 85:

      All Documents You contend support Your allegation that Cannata benefited from Syked
ECU’s use of any list of parameters developed by HPT to develop any product that is similar to or
competes with any product offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request #85 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        Besides being a boilerplate objection lacking specificity and identical to Plaintiff’s
objection to numerous other requests issued in this matter, these objections are not proper. It is
unclear how Plaintiff can assert that this request is not relevant to this litigation when it is derived
from the very claims and allegations made by Plaintiff in its operative pleading. Supplementation
is required.

       Request No. 86:

       All Documents You contend support Your allegation that Cannata used any list of
parameters developed by HPT to develop any product that is similar to or competes with any
product offered for sale by HPT at any time after January 1, 2016.

       Response:

        See the text message communications between Cannata and Kevin Sykes-Bonnett and/or
John Martinson, and electronic mail communications and documents between Cannata and Kevin
Sykes-Bonnett and/or John Martinson, which have been and will be produced in this matter. See
the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United
States District Court for the District of Western Washington. See documents produced.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 35 of 52


                                                                                            Page 25


       Deficiencies:

        Plaintiff’s continual generalized reference to documents that have been or may be
produced, as well as referencing all documents produced in this matter, is improper for the reasons
stated herein. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS
58595, *7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012
U.S. Dist. LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to
know specifically which documents are responsive to each request and requiring supplementation
of responses to indicate which of the previously disclosed documents are responsive to each
request). Additionally, we are not involved in the Washington matter, unlike your office. Please
supplement accordingly.

       Request No. 87:

       All Documents evidencing the fraudulent sale of HPT credits by Sykes-Bonnett.

       Response:

        Objection, Request #87 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, and is not narrowly tailored to the matters,
claims and defenses at issue in this action. Subject to and without waiving said objection, see
expert report and opinions of John Bone. See the deposition of Kevin Sykes-Bonnett filed of record
in case number 3:17-cv-05760 in the United States District Court for the District of Western
Washington. See documents produced.

       Deficiencies:

        Plaintiff’s objection is boilerplate and improper. Additionally, as you are aware, Plaintiff
is attempting to recover damages from Cannata as a result of alleged fraudulent HPT credits and
their uses and sales. As such, information relating to the same is entirely relevant and proportional
to the needs of this case, especially considering that Plaintiff is alleging over $10 million in
damages. Moreover, Plaintiff’s generalized reference to documents which may or may not have
been produced in this matter is improper as stated herein. Supplementation is required.

       Request No. 88:

        All Communications between HPT and any person regarding the fraudulent sale of HPT
credits by Sykes-Bonnett.

       Response:

       Objection, Request #88 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 36 of 52


                                                                                            Page 26


       Deficiencies:

        Plaintiff’s boilerplate, generalized, and improper objections amount to no objection at all.
Additionally, seeing as there is no objection relating to privilege, any such objection has been
waived and relevant documents must be produced. Additionally, Plaintiff’s objections are not
well-founded considering the amount at stake in this action being asserted by Plaintiff, and the fact
that Plaintiff’s claims arise out of fraudulent sale of credits. Moreover, any communications
between members of HPT must be produced as they are responsive to this request.
Supplementation is necessary.

       Request No. 89:

      All Communications between HPT and any person HPT contends purchased fraudulent
HPT credits from Sykes Bonnett.

       Response:

       Objection, Request #89 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

        Besides being boilerplate and word-for-word identical to Plaintiff’s objection to Request
#88, the objections therein are improper and misplaced for the same reasons addressed above. As
such, supplementation is required.

       Request No. 90:

       All Documents evidencing any agreement entered into between HPT and any person HPT
contends purchased fraudulent HPT credits from Sykes-Bonnett.

       Response:

       Objection, Request #90 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

       Besides being boilerplate and word-for-word identical to Plaintiff’s objection to Request
#88, the objections therein are improper and misplaced for the same reasons addressed above.
Additionally, at least one document has been produced in which Plaintiff apparently was offering
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 37 of 52


                                                                                          Page 27
to pay individuals for testimony. Because additional documentation likely exists, and Plaintiff’s
objections are improper, supplementation is required.

       Request No. 91:

       All Documents relating to HPT’s ability to identify fraudulent HPT credits.

       Response:

       Objection, Request #91 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

       This boilerplate objection provides no specificity and is tantamount to no objection
whatsoever. The information sought by this Request is relevant to Plaintiff’s duty to mitigate its
damages. As such, Plaintiff has failed to respond to Request #91 and must supplement
accordingly.

       Request No. 92:

      All Documents relating to HPT’s Identification of fraudulent HPT credits sold by Sykes-
Bonnett.

       Response:

        Objection, Request #92 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, and is not narrowly tailored to the matters,
claims and defenses at issue in this action. Subject to and without waiving said objection, see
expert report and opinions of John Bone. See the deposition of Kevin Sykes-Bonnett filed of record
in case number 3:17-cv-05760 in the United States District Court for the District of Western
Washington. See documents produced.

       Deficiencies:

        Besides the fact that the objections to Request #92 are boilerplate and improper, Plaintiff
again has referred generally to documents that may have been produced or will be produced, as
well as citing to all documents produced in this matter. Such a response is improper. See, e.g.,
Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595, *7-8 (D. Nev. May
2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist. LEIS 64810, *1
(D. Nev. May 9, 2012) (stating that the discovering party is entitled to know specifically which
documents are responsive to each request and requiring supplementation of responses to indicate
which of the previously disclosed documents are responsive to each request). Accordingly,
supplementation is required.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 38 of 52


                                                                                           Page 28


       Request No. 93:

       All Documents relating to or evidencing actions taken by HPT to disable, invalidate, or
otherwise prevent the use of fraudulent HPT credits sold by Sykes-Bonnett.

       Response:

       Objection, Request #93 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

       This boilerplate objection provides no specificity and is tantamount to no objection
whatsoever. The information sought by this Request is relevant to Plaintiff’s duty to mitigate its
damages. As such, Plaintiff has failed to respond to Request #91 and must supplement
accordingly.

       Request No. 94:

       All Documents evidencing the distribution by Sykes-Bonnett of any “cracked” or “hacked”
version of HPT software.

       Response:

        Objection, Request #94 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, and is not narrowly tailored to the matters,
claims and defenses at issue in this action. Subject to and without waiving said objection, see
expert report and opinions of John Bone. See the deposition of Kevin Sykes-Bonnett filed of record
in case number 3:17-cv-05760 in the United States District Court for the District of Western
Washington. See documents produced.

       Deficiencies:

        This is a copied-and-pasted objection identical to Plaintiff’s objection to Request # 92. It
is also deficient for the same reasons. Supplementation is necessary.

       Request No. 95:

       All Communications with any person regarding the distribution by Sykes-Bonnett of any
“cracked” or “hacked” version of HPT software.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 39 of 52


                                                                                            Page 29
       Response:

       Objection, Request #95 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

       This boilerplate objection provides no specificity and is tantamount to no objection
whatsoever. The information sought by this Request is relevant to Plaintiff’s duty to mitigate its
damages. Additionally, it is notable that very little communications have been produced from
HPT or any of its members with anyone regarding the issues involved in this litigation. All of
those documents are relevant and must be produced. As such, Plaintiff has failed to respond to
Request #91 and must supplement accordingly.

       Request No. 96:

      All Documents relating to HPT’s ability to identify downloads of any “cracked” or
“hacked” version of HPT software.

       Response:

       Objection, Request #96 is overly broad, unduly burdensome, imposes a burden on Plaintiff
outweighing any likely benefit to Defendant, is neither relevant to any claim or defense nor
proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

       Plaintiff’s Objection to Request # 96 is identical to dozens of Plaintiff’s other objections,
including but not limited to, Plaintiff’s Objection to Request # 95. As such, it is not specific, but
simply a boilerplate recitation provided in an attempt for Plaintiff to avoid complying with its
discovery obligations. As such, and for the same reasons as stated above, supplementation is
required.

       Request No. 97:

       All Documents relating to HPT’s identification of downloads of any “cracked” or “hacked”
version of HPT software distributed by Sykes-Bonnett.

       Response:

        Objection, Request #97 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, and is not narrowly tailored to the matters,
claims and defenses at issue in this action. Subject to and without waiving said objection, see
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 40 of 52


                                                                                            Page 30
expert report and opinions of John Bone. See the deposition of Kevin Sykes-Bonnett filed of record
in case number 3:17-cv-05760 in the United States District Court for the District of Western
Washington. See documents produced.

       Deficiencies:

        This is a copied-and-pasted objection identical to Plaintiff’s objection to Requests # 92 and
#94. It is also deficient for the same reasons. Supplementation is necessary.

       Request No. 98:

       All Communications between HPT and any person HPT contends downloaded any
“cracked” or “hacked” version of HPT software distributed by Sykes-Bonnett.

       Response:

        Objection, Request #98 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

       This boilerplate objection provides no specificity and is tantamount to no objection
whatsoever. The information sought by this Request is relevant to Plaintiff’s duty to mitigate its
damages. Additionally, it is notable that very little communications have been produced from
HPT or any of its members with anyone regarding the issues involved in this litigation. All of
those documents are relevant and must be produced. As such, Plaintiff has failed to respond to
Request #91 and must supplement accordingly.

       Request No. 99:

       All Documents evidencing any agreement entered into between HPT and any person HPT
contends downloaded any “cracked” or “hacked” version of HPT software distributed by Sykes-
Bonnett.

       Response:

        Objection, Request #99 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 41 of 52


                                                                                             Page 31
       Deficiencies:

       Plaintiff’s Objection to Request # 99 is identical to dozens of Plaintiff’s other objections,
including but not limited to, Plaintiff’s Objection to Request # 98. As such, it is not specific, but
simply a boilerplate recitation provided in an attempt for Plaintiff to avoid complying with its
discovery obligations. As such, and for the same reasons as stated above, supplementation is
required.

       Request No. 100:

       All Documents relating to or evidencing actions taken by HPT to disable, invalidate, or
otherwise prevent the use of any “cracked” or “hacked” version of HPT software distributed by
Sykes-Bonnett.

       Response:

        Objection, Request #100 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

        Plaintiff’s Objection to Request # 100 is identical to dozens of Plaintiff’s other objections,
including but not limited to, Plaintiff’s Objection to Request # 98 and # 99. As such, it is not
specific, but simply a boilerplate recitation provided in an attempt for Plaintiff to avoid complying
with its discovery obligations. As such, and for the same reasons as stated above, supplementation
is required.

       Request No. 101:

        All Documents You contend support Your allegation that Cannata retained possession of
Intellectual Property or Proprietary Information (as such terms are defined in the Membership
Interest Purchase Agreement dated as of October 20, 2016) after December 2016.

       Response:

        See Operating Agreement and Membership Interest Purchase Agreement produced in this
matter. See expert report and opinions of Dr. Elizabeth Groves. See Declarations provided by
Cannata in case number 3:17-cv-05760 in the United States District Court for the District of
Western Washington and in this matter. See the deposition of Kevin Sykes-Bonnett filed of record
in case number 3:17-cv-05760 in the United States District Court for the District of Western
Washington. See also the text message communications between Cannata and Kevin Sykes-
Bonnett and/or John Martinson, and electronic mail communications and documents between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have been and will be produced
in this matter. See documents produced.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 42 of 52


                                                                                           Page 32


       Deficiencies:

        Plaintiff again has referred generally to documents that may have been produced or will be
produced, as well as citing to all documents produced in this matter. Such a response is improper.
See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595, *7-8 (D.
Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist. LEIS
64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know specifically
which documents are responsive to each request and requiring supplementation of responses to
indicate which of the previously disclosed documents are responsive to each request).
Accordingly, supplementation is required.

       Request No. 102:

      All Documents You contend support Your allegation that Cannata used the email address
somethingnew1892@yahoo.com to communicate with Sykes-Bonnett.

       Response:

        See Cannata’s Supplemental Answers to Interrogatories responses provided in discovery
in this matter. See also the deposition of Kevin Sykes-Bonnett filed of record in case number 3:17-
cv-05760 in the United States District Court for the District of Western Washington. See also the
text message communications between Cannata and Kevin Sykes-Bonnett and/or John Martinson,
and electronic mail communications and documents between Cannata and Kevin Sykes-Bonnett
and/or John Martinson, which have been and will be produced in this matter. See documents
produced.

       Deficiencies:

        Plaintiff again has referred generally to documents that may have been produced or will be
produced, as well as citing to all documents produced in this matter. Such a response is improper.
See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595, *7-8 (D.
Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist. LEIS
64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know specifically
which documents are responsive to each request and requiring supplementation of responses to
indicate which of the previously disclosed documents are responsive to each request).
Accordingly, supplementation is required.

       Request No. 103:

      All Documents evidencing the results of any comparison of software developed by Syked
ECU or Sykes-Bonnett with software developed by HPT.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 43 of 52


                                                                                             Page 33
       Response:

        Objection, Request #103 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

        Plaintiff’s Objection to Request # 100 is identical to dozens of Plaintiff’s other objections,
including but not limited to, Plaintiff’s Objection to Request # 98 and # 99. As such, it is not
specific, but simply a boilerplate recitation provided in an attempt for Plaintiff to avoid complying
with its discovery obligations. Moreover, it is unclear how Plaintiff can claim that similarities
between HPT’s software and the allegedly infringing software is not relevant or proportional to
the needs of this case in which Plaintiff has asserted claims for copyright infringement. As such,
and for the same reasons as stated above, supplementation is required.

       Request No. 104:

       All Documents You contend support Your allegation that intellectual property owned by
HPT is included in source code for software developed by Syked ECU.

       Response:

        Objection, Request #104 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action. Subject to and without waiving said objections, see the deposition
of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District
Court for the District of Western Washington. See also the text message communications between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, and electronic mail communications
and documents between Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have
been and will be produced in this matter. See documents produced.

       Deficiencies:

       Plaintiff’s objections to Request # 104 are boilerplate and not specific. Additionally, the
information sought is entirely relevant for the reasons stated above regarding Request #103.

        Moreover, Plaintiff again has referred generally to documents that may have been produced
or will be produced, as well as citing to all documents produced in this matter. Such a response is
improper. See, e.g., Wilson v. Greater Las Vegas Ass’n of Realtors, 2016 U.S. Dist. LEXIS 58595,
*7-8 (D. Nev. May 2, 2016); see also Buchanon v. Las Vegas Metro Police Dep’t, 2012 U.S. Dist.
LEIS 64810, *1 (D. Nev. May 9, 2012) (stating that the discovering party is entitled to know
specifically which documents are responsive to each request and requiring supplementation of
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 44 of 52


                                                                                           Page 34
responses to indicate which of the previously disclosed documents are responsive to each request).
Accordingly, supplementation is required.

       Request No. 105:

       All Documents evidencing any admission by Sykes-Bonnett that HPT’s source code was
used by him or Syked ECU to develop any product that is similar to or competes with any product
offered for sale by HPT at any time after January 1, 2016.

       Response:

        Objection, Request #105 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action. Subject to and without waiving said objections, see the deposition
of Kevin Sykes-Bonnett filed of record in case number 3:17-cv-05760 in the United States District
Court for the District of Western Washington. See also the text message communications between
Cannata and Kevin Sykes-Bonnett and/or John Martinson, and electronic mail communications
and documents between Cannata and Kevin Sykes-Bonnett and/or John Martinson, which have
been and will be produced in this matter. See documents produced.

       Deficiencies:

       Plaintiff’s response to Request #105 is identical to its response to Request #104. As such,
the same reasoning as to why Plaintiff’s response to Request #104 is deficient applies here and is
incorporated herein. Please supplement accordingly.

       Request No. 106:

       All HPT payroll records evidencing hours worked by employees or owners of HPT from
January 1, 2004 through December 31, 2013.

       Response:

      Objections, Request #103 is overly broad, unreasonably burdensome, and calls for
documents that were maintained in the sole possession, custody and control of Defendant Cannata.

       Deficiencies:

        Plaintiffs objections are boilerplate and again, tantamount to no objections whatsoever.
Additionally, it is curious that Plaintiff would claim that its payroll records are in the sole
possession of Cannata when they are Plaintiff’s records. This is especially true considering that
Plaintiff allegedly provided hourly rates and hours expended in developing alleged intellectual
property at issue to its experts. That information must have come from somewhere and those
documents are requested. Supplementation is required.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 45 of 52


                                                                                           Page 35
       Request No. 107:

       All Documents and reports prepared by Dr. Ernesto Staroswiecki, Ph.D., P.E. in connection
with the Washington Action.

       Response:

        Objection, Request #107 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        Again, Plaintiff’s boilerplate, nonspecific objections are improper and not valid. Plaintiff
has also directed Cannata’s attention to documents produced in the Washington Action by way of
its previous requests; thus, it is confusing as to why Plaintiff would now suggest that other
documents are not relevant here. Please supplement accordingly. Defendant is informed and
believes that the report prepared by Dr. Ernesto Staroswiecki, Ph.D., P.E. in connection with the
Washington Action relates specifically to a comparison of Plaintiff’s software to software
developed by the defendants in the Washington Action, which Plaintiff has alleged infringes upon
or was developed using proprietary and confidential intellectual property owned by Plaintiff and
has further alleged was provided to the defendants in the Washington Action

       Request No. 111:

       All Documents evidencing any third-party (including but not limited to Bosch, Motorola,
Ford, GMC, and Dodge) source code (including open source code) HPT used, referred to, reverse
engineered, or referenced in any way in developing any of its alleged Intellectual Property or
Proprietary Information (as such terms are defined in the Membership Interest Purchase
Agreement dated as of October 20, 2016).

       Response:

        Objection, Request #111 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        As an initial matter, Plaintiff’s objection to Request #111 is tantamount to no objection at
all based on its boilerplate, nonspecific nature. As such, Plaintiff has currently failed to respond
to this Request. Moreover, the information sought is entirely relevant to this proceeding because
Plaintiff is claiming ownership over certain alleged intellectual property. To the extent that
Plaintiff derived or copied any code from any source, Plaintiff has no ownership rights in the same.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 46 of 52


                                                                                           Page 36
       Request No. 112:

        All Communications relating to any third-party (including but not limited to Bosch,
Motorola, Ford, GMC, and Dodge) source code (including open source code) which HPT used,
referred to, reverse engineered, or referenced in any way in developing any of its alleged
Intellectual Property or Proprietary Information (as such terms are defined in the Membership
Interest Purchase Agreement dated as of October 20, 2016).

       Response:

        Objection, Request #112 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

       Plaintiff’s “response” to Request #112 is simply more parroted language from earlier
requests and identical to Plaintiff’s “response” to Request #111. It is boilerplate and tantamount
to no objection at all. As such, supplementation is required, and responsive documents must be
provided without objections.

       Request No. 113:

        All Documents evidencing any third-party (including but not limited to Bosch, Motorola,
Ford, GMC, and Dodge) hardware HPT used, referred to, reverse engineered, or referenced in any
way in developing any of its alleged Intellectual Property or Proprietary Information (as such terms
are defined in the Membership Interest Purchase Agreement dated as of October 20, 2016).

       Response:

        Objection, Request #113 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

       Plaintiff’s repeated use of word-for-word boilerplate objections is improper under Nevada
law. As such, and for the same reasons stated above, Plaintiff must supplement this response with
responsive documents, sans objections.

       Request No. 114:

       All Communications relating to any third-party (including but not limited to Bosch,
Motorola, Ford, GMC, and Dodge) hardware HPT used, referred to, reverse engineered, or
referenced in any way in developing any of its alleged Intellectual Property or Proprietary
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 47 of 52


                                                                                           Page 37
Information (as such terms are defined in the Membership Interest Purchase Agreement dated as
of October 20, 2016).

       Response:

        Objection, Request #114 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

       Plaintiff’s repeated use of word-for-word boilerplate objections is improper under Nevada
law. As such, and for the same reasons stated above, Plaintiff must supplement this response with
responsive documents, sans objections.

       Request No. 115:

        All Documents evidencing any third-party (including but not limited to Bosch, Motorola,
Ford, GMC, and Dodge) firmware HPT used, referred to, reverse engineered, or referenced in any
way in developing any of its alleged Intellectual Property or Proprietary Information (as such terms
are defined in the Membership Interest Purchase Agreement dated as of October 20, 2016).

       Response:

        Objection, Request #115 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        Based on the identical word-for-word objections asserted by Plaintiff, Cannata and his
counsel incorporate the addressed deficiencies regarding Request No. 111, 112, 113, and 114
herein.

       Request No. 116:

       All Communications relating to any third-party (including but not limited to Bosch,
Motorola, Ford, GMC, and Dodge) firmware HPT used, referred to, reverse engineered, or
referenced in any way in developing any of its alleged Intellectual Property or Proprietary
Information (as such terms are defined in the Membership Interest Purchase Agreement dated as
of October 20, 2016).
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 48 of 52


                                                                                           Page 38
       Response:

        Objection, Request #116 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        Plaintiff’s nonspecific, boilerplate, and copied-and-pasted objection is tantamount to no
objection whatsoever. As such, Plaintiff must supplement with responsive documents without
objections, including those sounding in privilege which were not asserted and as such have been
waived.

       Request No. 117:

       All Documents You contend evidence HPT’s ownership of its alleged Intellectual Property
or Proprietary Information (as such terms are defined in the Membership Interest Purchase
Agreement dated as of October 20, 2016).

       Response:

        Objections, Request #117 is overly broad, unreasonably burdensome and vague such that
Plaintiff is incapable of formulating a response.

       Deficiencies:

        Like most of Plaintiff’s objections, this is boilerplate and nonspecific. Indeed, Plaintiff
does not describe with specificity the burden imposed or why Plaintiff believes the request is
vague. The request seeks documentation supporting Plaintiff’s required element of ownership of
the alleged Intellectual Property or Proprietary Information. Plaintiff’s failure to produce any
documents only supports that Plaintiff does not own any of the software, firmware, or hardware at
issue. Supplementation is required.

       Request No. 118:

       All Communications You contend evidence HPT’s ownership of its alleged Intellectual
Property or Proprietary Information (as such terms are defined in the Membership Interest
Purchase Agreement dated as of October 20, 2016).

       Response:

        Objections, Request #118 is overly broad, unreasonably burdensome and vague such that
Plaintiff is incapable of formulating a response.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 49 of 52


                                                                                            Page 39
       Deficiencies:

        Plaintiff’s “objections” are again vague, nonspecific, and tantamount to no objection at all.
Additionally, it is word-for-word identical to Plaintiffs “response” to Request #117. As such,
Plaintiff’s response to Request #118 is deficient for the same reasons espoused above, and those
reasons are incorporated by reference herein.

       Request No. 119:

       All Communications between Keith Prociuk and Chris Piastri regarding the above-
captioned lawsuit.

       Response:

        Objection, Request #119 calls for privileged communications. Plaintiff will produce non-
privileged communications, if any.

       Deficiencies:

        Plaintiff’s objection is not well taken. First, it is not specific and fails to identify what
privilege is being asserted. Additionally, Keith Prociuk and Chris Piastri are members in HPT
Tuners, LLC and no privilege exists to protect communications between LLC members. As such,
no privilege exists, and all communications must be produced.

       Request No. 120:

        All Communications between Keith Prociuk and any other person (including but not
limited to Eric Brooks) regarding the above-captioned lawsuit.

       Response:

        Objection, Request #120 calls for privileged communications. Plaintiff will produce non-
privileged communications, if any.

       Deficiencies:

        Plaintiff’s objection is not well taken. First, it is not specific and fails to identify what
privilege is being asserted. Additionally, privilege is not implicated simply because Keith Prociuk
is talking with third-parties such as Eric Brooks. As such, Plaintiff has failed to identify any
specific privilege which may apply, and all communications must be produced.

       Request No. 121:

        All Communications between Chris Piastri and any other person (including but not limited
to Eric Brooks) regarding the above-captioned lawsuit.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 50 of 52


                                                                                             Page 40
          Response:

        Objection, Request #121 calls for privileged communications. Plaintiff will produce non-
privileged communications, if any.

          Deficiencies:

        For the same reason that Plaintiff’s “responses” to Request Nos. 119 and 120 are deficient,
Plaintiff’s “response” to Request No. 121 is similarly deficient. As such, supplementation is
required.

          Request No. 122:

          All Communications between Keith Prociuk and Chris Piastri regarding the Washington
Action.

          Response:

        Objection, Request #122 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

          Deficiencies:

        First, it is notable that Plaintiff did not object on privilege grounds to this request, yet
objected to privilege grounds to Request #119, seeking communications between these individuals.
As such, it is likely that Plaintiff’s privilege objection in Request #119 is incorrect. Additionally,
Plaintiff cannot now assert privilege objections as the time to object to these requests has passed.

        Moreover, the communications regarding the Washington Action are entirely relevant and
proportional to the needs of this case (considering Plaintiff is seeking over $10 million in alleged
damages) because Plaintiff has sued Syked ECU in the Washington Action and claims that Cannata
was the cause for both actions. As such, the information sought is entirely relevant, and Plaintiff’s
boilerplate, nonspecific “objections” do not hold water. As such, supplementation is required.

          Request No. 123:

        All Communications between Keith Prociuk and any other person (including but not
limited to Eric Brooks) regarding the Washington Action.

          Response:

        Objection, Request #123 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.
    Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 51 of 52


                                                                                            Page 41
       Deficiencies:

        As Plaintiff’s response to Request #123 is identical to its response to Request #122, it is
similarly deficient for the same reasons, which are incorporated in full herein.

       Request No. 124:

        All Communications between Chris Piastri and any other person (including but not limited
to Eric Brooks) regarding the Washington Action.

       Response:

        Objection, Request #124 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        For the same reason Plaintiff’s “responses” to Request #122 and 123 are deficient,
Plaintiff’s response here is deficient as well. As such, the reasons stated above are incorporated
herein. Please supplement accordingly.

       Request No. 125:

       All Documents and Communications evidencing the sharing of information, data, code,
software or assisting with creation of the same between HPT and Sykes-Bonnett from January 1,
2014 through December 1, 2017.

       Response:

        Objection, Request #125 is neither relevant to any claim or defense nor proportional to the
needs of the case, and is not narrowly tailored to the matters, claims and defenses at issue in this
action.

       Deficiencies:

        This objection is boilerplate, like many to all of the other objections asserted by Plaintiff
to Cannata’s Second Set of Requests for Production. As such, it is tantamount to no objection
whatsoever. Additionally, any communications or documents evidencing the transfer or sharing
of information between HPT and Sykes-Bonnett is relevant to Cannata’s defenses in this matter,
including the fact that Plaintiff may have self-inflicted its own wounds. As such, supplementation
is required.
     Case 3:18-cv-00527-LRH-WGC Document 101 Filed 03/10/21 Page 52 of 52


                                                                                          Page 42
       Request No. 126:

       All Documents and Communications evidencing the current value (as of the date of this
Request) of HPT, including but not limited to all appraisals, current P/L sheets, balance sheets,
and any other document evidencing HPT’s value as of the date of this Request.

       Response:

        Objection, Request #126 is overly broad, unreasonably burdensome, imposes a burden on
Plaintiff outweighing any likely benefit to Defendant, is neither relevant to any claim or defense
nor proportional to the needs of the case, and is not narrowly tailored to the matters, claims and
defenses at issue in this action.

       Deficiencies:

        Again, Plaintiff’s boilerplate and nonspecific objections are improper and tantamount to
no objection whatsoever. Moreover, the information sought is entirely relevant to the issue of
damages. For example, it would be inequitable for Plaintiff to claim over $10 million in damages
resulting to Plaintiff’s business if Plaintiff’s business is only worth $4 million. As such, this
information is relevant and proportional, especially considering the panoply of claims asserted by
Plaintiff and the amount at issue.

C.     Conclusion

        As stated in detail herein, Plaintiff’s responses to Cannata’s Second Set of Discovery
Requests are insufficient and require supplementation. Given the limited time remaining to
complete discovery under the current scheduling order, it is imperative that Plaintiff act promptly
to correct the deficiencies outlined above.



                                                            Respectfully,


                                                            /s/ Bart K. Larsen, Esq.
